Title: The Commissioners to Horneca, Fizeaux & Co.: A Translation, 31 August 1778
From: First Joint Commission at Paris,Adams, John,Lee, Arthur,Franklin, Benjamin
To: Horneca, Fizeaux & Co. (business)


      
       Gentlemen
       Passy, 31 August 1778
      
      We take the opportunity of Mr. Whitall’s visit to convey to you a leather-bound book containing 205 promissory notes, each worth 1,000 florins, making a capital fund of 205,000 florins lawful money of the Netherlands, to be paid on 1 January 1788 at your residence with, in addition, 10 coupons of 50 florins in interest for the year, the whole payable to the bearer and signed by us.
      You will please acknowledge their receipt.
      You will stamp this book “A” and then do likewise on all 205 promissory notes. At each delivery that you will make you will carefully fill in the blanks, that is to say, with the number of the note which you may designate as 2,001 should you not wish to show that it is the first, its folio, and the date of delivery. You will also carefully fill in all the blanks in the counterfoils which should remain attached to the book after you have detached the notes at the scalloped pattern in the center of the stamp marked United States of North America, according to the enclosed model in French. It would be advisable that the same dates appear on both the counterfoil and the promissory notes in order to have a perfect match which may serve as a model for you, independent of the record we will have in our possession. Therefore, it will be essential that, with each delivery of one or more promissory notes, you keep an exact record consistent with the delivered note and its counterfoil.
      It is superfluous to mention to you not to sell these promissory notes for anything but cash. It is even more superfluous to recommend that you undertake the sale of these notes promptly but, at the same time, with all possible prudence and circumspection so as not to jeopardize anything, particularly the success of this loan. To achieve this end you will be able to reward your agents and cover the expenses of the operation. In order to do away with the details and, at the same time, to enable you to spare nothing, instead of the 5 percent carried by the prom­issory notes, we will give you 6 percent on all those you have sold. This will cover any expenses, even postage and petty cash; in any case, we do not want this sum to exceed 6 percent for all expenses incurred. You will observe a uniform procedure for the interest coupon, that is to say, upon delivering it you will have the interest which will be accrued up to the date of delivery given to you.
      Finally, for all that concerns this matter, you will correspond directly with us or our successors in order to arrange the remittance of funds as you receive them so that there will be no delay or loss of interest. We are very respectfully, gentlemen, your very humble servants,
      
       BF
       AL
       JA
      
     